SILBERMAN, Judge.
Kenneth James Kendrick appeals from his resentencing for attempted sexual battery with a deadly weapon. Kendrick challenges his designation as a sexual predator, claiming that he did not qualify for the designation. Kendrick also challenges the constitutionality of the sexual predator statute on due process grounds, relying on Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003). Kendrick acknowledges that Espindola conflicts with this court’s decision in Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), review granted, 859 So.2d 514 (Fla.2003).
Neither of Kendrick’s arguments supports reversal. First, Kendrick qualifies for the sexual predator designation under section 775.21(4)(a)(l)(a), Florida Statutes (2003), because his offense is an attempt of a life felony under chapter 794, Florida Statutes. See § 794.011(3), Fla. Stat. (1993). Second, we reject Kendrick’s due process challenge based on our decision in Milks and certify conflict with Espindola.
Affirmed; conflict certified.
FULMER and STRINGER, JJ„ concur.